 

Exhibit 10.1

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the Amended and Restated Employment
Agreement, dated October 4, 2017 (the “Employment Agreement”) is dated February
4, 2020 with an effective date of March 1, 2020, is by and between Anavex Life
Sciences Corp. (the “Company” or “Anavex”), and Sandra Boenisch (the
“Employee”). Except as otherwise provided herein in this Amendment, capitalized
terms used in this Amendment shall have the same meanings given to them in the
Employment Agreement. Company and the Employee are referred to each individually
as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Employee is currently employed by the Company as Principal
Financial Officer pursuant to the terms of the Employment Agreement; and 

 

WHEREAS, the Parties desire to amend the Employment Agreement as described
below, but to otherwise maintain in effect in full all other terms of the
Employment Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, for the Parties agree as follows:

 

AMENDMENT

 

  1. Adoption of Recitals. The Company and Employee adopt the above recitals as
being true and correct

 

  2. Section 1(a) Employment. The Parties agree that Section 1(a) of the
Employment Agreement shall be amended and restated as follows:

 

“(a) Employment. This Agreement will commence on March 1, 2020 (the “Effective
Date”) and shall terminate on February 28, 2022 (the “Term”), unless sooner
terminated in accordance with the provisions of this Agreement. The Term and any
extensions shall be referred to as the “Employment Period.” This Agreement must
be renewed in writing, signed by both parties. If the Agreement is not renewed
in writing, the non-renewal is not considered a Termination.”

 

  3. Section 3(a) Base Salary. The Parties agree that Section 3(a) of the
Employment Agreement shall be amended and restated as follows:

 

“(a)         Base Salary. During the Employment Period, the Company shall pay to
the Employee an annual base salary (“Base Salary”) of Two Hundred Thousand
Canadian Dollars ($200,000 CAD) payable by the Company and payable in accordance
with the Company’s payroll schedules throughout the term of such employment,
subject to the provisions of Section 4 hereof (governing Terminations), and
subject to any applicable tax and payroll deductions; provided, however, that in
the Company’s sole discretion, based on factors such as the market and the
Employee’s job performance, salary increases may be made. There, however, is
never a guarantee of an increase in Base Salary. Salary decreases may be made
through a written modification of this Agreement executed and signed by the
Parties.”

 

4. Section 3(b) Annual Bonus. The Parties agree that Section 3(b) is deleted in
its entirety.

 

5. Section 4(d)(ii) Obligations Upon Termination by the Company without Cause.
The Parties agree that Section 4(d)(ii) of the Employment Agreement shall be
amended and restated as follows:

 



 1 

 

 

 

“(ii)       Termination by the Company without Cause. In the event that the
employment of the Employee is terminated pursuant to Subsection 4(b), the
Employee shall be entitled to Compensation (as set forth in Section 3 above)
equal to six (6) months’ Base Salary, which shall be paid by the Company over
the six-month period in accordance with the Company’s normal payroll practices
(excluding any Base Salary or other payments as may have been accrued but not
yet paid prior to the Date of Termination) (the “Severance Compensation”). The
Company may opt to have the Employee cease providing services to the Company
during the thirty (30) day notice-period. In such event, Company shall continue
the Compensation and Benefits (as set forth in Section 3 above) during the
thirty (30) day notice-period, in addition to the Severance Compensation.
Further, any outstanding stock option or other stock awards vesting in the
contract year of Termination held by Employee as of the Date of Termination
shall immediately vest and become exercisable.”

 

6.          Full Force and Effect. Except as expressly amended herein, all other
terms and provisions of the Employment Agreement shall remain in full force and
effect and are hereby ratified and confirmed in all respects. The Parties
mutually acknowledge and agree that any and all other prior agreements, offer
letters or contracts between Employee and the Company, are declared null and
void with no legal effect as of the date this Amendment is executed by the
Parties.

 

7.        Further Amendments. The Employment Agreement shall be further amended
wherever appropriate to reflect the changes indicated above.

 

8.        Right to Review and Seek Counsel. The Employee acknowledges that she
has had the opportunity to seek independent counsel and tax advice in connection
with the execution of this Agreement, and the Employee represents and warrants
to the Company (a) that she has sought such independent counsel and advice as
she has deemed appropriate in connection with the execution hereof and the
transactions contemplated hereby, and (b) that she has not relied on any
representation of the Company as to tax matters, or as to the consequences of
the execution hereof.

 

9.        Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to conflicts of
law.

 

10.        Headings and Captions. The titles and captions of paragraphs,
sections, subparagraphs and subsections contained in this Amendment are provided
for convenience of reference only, and shall not be considered terms or
conditions of this Amendment.

 

11.        Validity. The invalidity or unenforceability of any provision of this
Amendment shall not affect the validity or enforceability of any other provision
of this Amendment, which shall remain in full force and effect.

 

12.        Counterparts. This Amendment may be executed in one or more separate
counterparts, each of which, when so executed, shall be deemed to be an
original. Such counterparts shall, together, constitute and shall be one and the
same instrument. This Amendment, and the counterparts thereto, may be executed
by the Parties using their respective signatures transmitted via facsimile
machines or via electronic mail.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on February
4, 2020.

 

ANAVEX LIFE SCIENCES CORP.   SANDRA BOENISCH         By:  /s/ Christopher
Missling   /s/ Sandra Boenisch         Name: Christopher U. Missling            
Title: CEO             Date:   02/04/2020   Date: 02/04/2020

 

 

 

 2 



